UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1711



ROBERT JOHN SCHIEBLE, JR.,

                                               Plaintiff - Appellant,

          versus


MELISSA MCKEE; BROCH, Senior Code Enforcement
Officer; CHRISTINE BERG, Code Enforcement
Officer;   RANDY   GREEN,  Code   Enforcement
Officer; BURNS, Deputy; JOHN DOES, being all
other officers and code enforcement officers
on site on 5 and 6 April 1999,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-02-1122-2-18)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert John Schieble, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert John Schieble, Jr., appeals the district court’s order

denying   relief   on   his   42   U.S.C.A.   §    1983   (West   Supp.   2002)

complaint.    We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we affirm on

the reasoning of the district court. Schieble v. McKee, No. CA-02-

1122-2-18 (D.S.C. filed May 20, 2002 & entered May 22, 2002).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     AFFIRMED




                                      2